Citation Nr: 0123802	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  92-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals, to include peripheral neuropathy of the right 
upper extremity, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for cold injury 
residuals, to include peripheral neuropathy of the left upper 
extremity, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for cold injury 
residuals, to include peripheral neuropathy of the right 
lower extremity, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for cold injury 
residuals, to include peripheral neuropathy of the left lower 
extremity, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney-at-
law


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 11 to August 
24, 1977, and from May 1978 to April 1981.

This case initially arose from rating decisions of August 
1991 and November 1991 by the Los Angeles, California, 
Regional Office.  In a decision dated in June 1993, the Board 
of Veterans' Appeals (Board) denied entitlement to an 
increased rating for residuals of frostbite of the hands and 
feet.  The veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (formally the 
United States Court of Appeals) (hereinafter Court) which 
vacated the Board's June 1993 decision and remanded the case 
to the Board for further adjudication pursuant to the Joint 
Motion which formed the basis for the Court's Order.

In a decision dated in August 1995, the Board remanded this 
appeal to the RO, to schedule the veteran for a special VA 
examination of his hands and feet.  By a rating action dated 
in June 1997, the RO reclassified the veteran's service-
connected residuals of frostbite of the hands and feet as 
peripheral neuropathy of the right and left upper extremities 
and peripheral neuropathy of the right and left lower 
extremities; and assigned a separate schedular 10 percent 
evaluation for each hand and foot disorder, effective in June 
1991, the date of receipt of the veteran's claim for 
increased rating.  The case was next returned to the Board, 
and in a decision dated in December 1997, the Board denied 
entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, peripheral neuropathy of the 
left upper extremity, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity.  The veteran appealed that determination to the 
Court, which noted that the regulations governing the 
evaluation of the veteran's disabilities had changed since 
promulgation of the December 1997 Board decision, and vacated 
the Board's December 1997 decision and remanded the case to 
the Board for further adjudication.  

In an October 1998 decision, the Board again remanded this 
matter to the RO for action consistent with the Joint Motion 
which formed the basis of the Court's June 1998 Order.  The 
RO increased the evaluation of the veteran's disabilities 
first in a January 2000 rating decision, and additional 
actions were taken in a November 2000 rating decision.  Those 
actions resulted in a current combined 80 percent evaluation.  
However, they did not result in a total grant of benefits, 
and our review of the claims folder does not show that the 
veteran's appeal has been withdrawn.  Thus, the matter is 
again before us for review.   

(The issue of entitlement to a change in vocational 
rehabilitation program under Chapter 31 is addressed in a 
separate decision.)



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals concerning the service-connected 
cold injury residuals, to include peripheral neuropathy of 
the right and left upper extremities, and right and left 
lower extremities, has been obtained.  

2.  The service-connected cold injury residuals, to include 
peripheral neuropathy of the right and left upper 
extremities, and right and left lower extremities, is shown 
to be manifested by pain, numbness, cold sensitivity, locally 
impaired sensation, and color changes after cold testing, 
both prior to and after January 12, 1998; paralysis, 
amputation, nail changes, tissue loss, hyperhidrosis, or x-
ray abnormalities are not shown.  

3.  The veteran's service-connected cold injury residuals, to 
include peripheral neuropathy of the right and left upper 
extremities, and right and left lower extremities, does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the right 
(major) upper extremity, from June 27, 1991 to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7122 (1997); 4.124a, Diagnostic Code 
8516 (1997); and referral for consideration of an 
extra-schedular rating is not warranted by the evidence in 
this case.  38 C.F.R. § 3.321(b)(1) (2000).  

2.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the left 
(minor) upper extremity, from June 27, 1991 to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7122 (1997), 4.124a, Diagnostic Code 
8516 (1997); and referral for consideration of an 
extra-schedular rating is not warranted by the evidence in 
this case.  38 C.F.R. § 3.321(b)(1) (2000).  

3.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the right 
lower extremity, from June 27, 1991 to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7122 (1997), 4.124a, Diagnostic Code 8521 
(1997); and referral for consideration of an extra-schedular 
rating is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (2000).

4.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the left lower 
extremity, from June 27, 1991 to January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (1997), 4.124a, Diagnostic Code 8521 (1997); and 
referral for consideration of an extra-schedular rating is 
not warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

5.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the right 
(major) upper extremity, on and after January 12, 1998, have 
not been met, 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(2000); 4.124a, Diagnostic Code 8516 (2000); and referral for 
consideration of an extra-schedular rating is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).

6.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the left 
(minor) upper extremity, on and after January 12, 1998, have 
not been met, 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(2000); 4.124a, Diagnostic Code 8516 (2000); and referral for 
consideration of an extra-schedular rating is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).

7.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the right 
lower extremity, on and after January 12, 1998, have not been 
met, 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(2000); 4.124a, Diagnostic Code 8521 (2000); and referral for 
consideration of an extra-schedular rating is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).

8.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cold injury 
residuals, to include peripheral neuropathy of the left lower 
extremity, on and after January 12, 1998, have not been met, 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(2000); 4.124a, Diagnostic Code 8516 (2000); and referral for 
consideration of an extra-schedular rating is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the service and post-service medical records 
reveal that the veteran sustained frostbite injuries to both 
feet and both hands during service.  In an October 1984 
decision, a 10 percent evaluation for a disability 
characterized as residuals of frostbite of the hands and feet 
was established by the RO.  The veteran applied for an 
increased evaluation in 1991, which was denied by the RO in 
August and November 1991, by the Board in June 1993, and 
which was remanded by the Court in August 1995.  In June 
1997, the RO recharacterized the veteran's service-connected 
disability as peripheral neuropathy of the right and left 
upper extremities, and peripheral neuropathy of the right and 
left lower extremities, and assigned a 10 percent evaluation 
for each extremity, effective June 1991, the date of the 
receipt of the veteran's claim for an increased rating.  The 
Board, in a December 1997 decision, denied entitlement to an 
increased rating greater than 10 percent for each extremity.  
Effective January 12, 1998, the regulations governing the 
evaluation of the veteran's disabilities were changed, and 
the claim was again remanded by the Court in June 1998, and 
by the Board in October 1998.  A November 2000 rating 
decision ultimately increased the veteran's disability 
ratings to 30 percent for each extremity, effective January 
1998, under Diagnostic Code 7122, for a combined 80 percent 
evaluation from January 12, 1998 forward; and assigned a 30 
percent rating for the right upper extremity, and 20 percent 
rating for the remaining three extremities, for the period 
from June 27, 1991 to January 12, 1998, under Diagnostic 
Codes 8516 and 8521, for a combined evaluation of 70 percent. 

We note that the veteran's representative argued for the 
assignment of various percentages under multiple theories in 
the May 2000 notice of disagreement, and that the veteran's 
disability ratings were subsequently increased in the 
November 2000 decision.  However, our review of the record 
does not show that the initial appeal has been withdrawn, 
thus, as a total schedular evaluation has not been 
established, the appeal remains pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (although evaluation of veteran's 
disability was subsequently raised, rating remained less than 
maximum benefit available, thus, increase did not abrogate 
pending appeal).  

The veteran avers that he has cold sensitivity with pain, 
numbness, pallor and/or cyanosis, and tingling in his fingers 
and toes.  He also reported developing red spots and breaks 
in the skin which results in scaling and callus formation.  
It is further averred that increased evaluations both under 
Diagnostic Code 7122, and codes 8516 and 8521, are warranted.  

An October 1991 report of a VA dermatology examination shows 
an assessment of possible Raynaud's disease and probable mild 
tinea pedis.  On examination, the hands were warm with normal 
pulses, there was no evidence of atrophy or ulcers.  The feet 
were warm with no neurological findings noted.  Peripheral 
pulses were three plus bilaterally.  No evidence of skin 
lesions, except for minimal scabs on the right fourth toe 
web.  A VA outpatient treatment report dated December 1991 
shows that the clinical examination was unremarkable, except 
for reduced peripheral pulses in both hands and feet.  The 
assessment was "rule out peripheral neuropathy".  

A September 1993 statement from a VA physician reported that 
the veteran's nerve conduction studies of the right median, 
and right and left peroneal and tibial nerves were consistent 
with peripheral neuropathy, and that the veteran complained 
of numbness and tingling in his distal upper and lower 
extremities.  The report of a September 1993 VA neurological 
examination showed peripheral neuropathy of the bilateral 
distal upper and lower extremities.  On examination, there 
was evidence of decreased sensation in the bilateral distal 
upper and lower extremities.  

An September 1995 VA examination report showed decreased 
sensation to touch and pinprick in the upper and lower 
extremities.  There was also decreased vibration sense in the 
upper and lower extremities.  The color of the hands and feet 
were normal, although they felt colder than the rest of his 
arms, legs, and rest of his body.  

The veteran was afforded an extensive VA examination in June 
1999.  He complained of stiffness, intermittent swelling, and 
reduced dexterity due to his symptoms of cold intolerance.  
He reported taking no mediation for the condition, but 
practiced prophylactic wearing of gloves and thermal socks in 
cold weather.  He denied excess sweating of hands or feet, 
causalgia type pain, scar formation, fungal infections, or 
disturbances of nail growth.  

The examiner reviewed the veteran's claims file, and noted 
that x-rays of the hands in 1984 showed no abnormalities.  
The veteran was noted to have a normal gait.  On physical 
examination, the examiner found that the right and left upper 
extremities were symmetrical.  The fingers were cool, and 
somewhat dusky/cyanotic.  Pallor of the fingers developed on 
cold exposure.  All fingers had diminished sensation to touch 
and pinprick, however, finger motions and strength appeared 
normal.  Both upper limbs reportedly had intact, symmetrical 
arterial pulses.  Doppler signals were also reported normal.  
The fingernails appeared normal, and there were no 
ulcerations or other lesions of the fingers and no evidence 
of atrophy.  The skin was normally moist.  Cold contact 
testing produced significant reduction in Doppler signals in 
both hands, and the finger pulp signals disappeared.  

The right and left lower extremities were also symmetrical.  
The lower limbs were muscular and thin with no evidence of 
atrophy and no venous prominence or abnormalities.  The feet 
and toes were cool, pale/cyanotic, with no ulcerations or 
abnormal nail changes.  No edema was present.  There was 
diminished sensation to touch of the toes and soles of the 
feet, and the veteran was not able to distinguish between hot 
and cold sensations.  There were no ulcerations or fissures, 
the toenails were normal, and hair growth was normal.  Cold 
contact testing produced symptoms of pain and findings of 
pallor in the toes of both feet.  The Doppler signals in both 
feet diminished with cold contact.  There were no motor 
abnormalities in the lower extremities.  

The diagnoses were peripheral neuropathy of the bilateral 
upper and lower extremities due to prior (1979) cold injury, 
and peripheral vasoconstrictive disorder of bilateral upper 
and lower extremities due to prior (1979) cold injury.  

The examiner also found that there was no present evidence of 
reflex sympathetic dystrophy, causalgia, or any other major 
arterial or venous abnormalities.  Further findings on 
physical examination showed no evidence of swelling, no 
tenderness, no redness, no arthralgia, no atrophy or tissue 
loss, no nail abnormalities, no hyperhidrosis, and no x-ray 
abnormalities.  The veteran reported pain of the toes and 
fingers on cold contact testing, and numbness on pinprick 
testing.  Cold sensitivity was shown by Doppler testing, as 
were color changes.  Sensation was locally impaired to touch 
and pinprick in all fingers, toes, and soles of the feet.  

A July 1999 report of x-ray examinations of the veteran's 
right and left hands and feet showed no abnormalities.    


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Also, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA and its regulations, VA's duties have been fulfilled. 
There is no indication of any additional records that the RO 
failed to obtain.  The RO also provided the veteran 
appropriate VA examinations.  He was notified in the rating 
decisions, as well as the statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decisions, SOC, and SSOCs as well 
as notice letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The history of the veteran's disabilities has been 
reviewed, but the more recent evidence is the most relevant 
to his claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board attempts to determine the extent 
to which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The service-connected cold injury residuals are rated under 
Diagnostic Code 7122.  The Board notes that, during the 
pendency of the veteran's appeal, a revised rating schedule 
for cold injury residuals became effective on January 12, 
1998.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that, where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant must 
be applied.  However, if it is determined that the new 
criteria is more favorable, the new criteria may not be 
applied for the period prior to the revision.  See VAOPGCPREC 
3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2000), the effective date of any increase 
assigned under the amended version of the rating schedule can 
be no earlier than the effective date of the regulation.  

Under the old criteria, in effect prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997) governed 
ratings for residuals of frozen feet (immersion foot).  Under 
those provisions, the maximum rating of 50 percent was 
warranted only if there was loss of toes or parts, with 
persistent severe symptoms, bilaterally.  An evaluation of 30 
percent was warranted for persistent moderate swelling, 
tenderness, redness, etc. of the feet, bilaterally; the same 
symptoms occurring unilaterally contemplated a 20 percent 
evaluation.  An evaluation of 10 percent was assigned for a 
disability productive of mild symptoms only, either bilateral 
or unilateral in nature.   

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  NOTE to Diagnostic Code 7122, 
(effective prior to January 12, 1998).  

The modified regulations for cold injury residuals are found 
in 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  The new 
criteria for rating cold injury residuals became effective on 
January 12, 1998 (see 62 Fed.Reg. 65207 (1997)), and there 
were further minor changes to the criteria, effective on 
August 13, 1998 (see 63 Fed.Reg. 37778 (1998)).  

Under the new criteria for rating cold injury residuals, each 
affected part is to be rated separately, and combined in 
accordance with 38 C.F.R. § 4.25 and 4.26.  A 30 percent 
rating is assigned with the following in affected parts: 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).  

We note that the veteran's right upper extremity was 
initially assigned a 30 percent rating for a major extremity 
under Diagnostic Code 8516, but also determine that an 
evaluation greater than 20 percent for any extremity, or a 
combined evaluation greater than 70 percent under the 
regulations in effect prior to January 12, 1998, is not 
warranted.  In this regard, we note that the old version of 
Diagnostic Code 7122 evaluated cold injury residuals as 
either bilateral or unilateral disabilities.  As the veteran 
has bilateral disabilities of the feet and hands, the 
bilateral rating applies in his case.  Additionally, the 
veteran has no amputated digits as a result of his cold 
injury residuals, and thus, the highest possible rating under 
Diagnostic Code 7122 for a bilateral disability with no 
evidence of amputation is a 30 percent rating, and this 
rating is assigned when persistent moderate swelling, 
tenderness or redness is demonstrated.  If a moderate 
bilateral disability were shown by the evidence of record, 
and a 30 percent bilateral rating was to be assigned for both 
the lower extremities and by analogy the upper extremities, 
this would result in only a combined 60 percent evaluation 
after application of the bilateral factor.  38 C.F.R. 
§§ 4.25, 4.26.  Further, if the record did not support a 
moderate rating, a combined 20 percent evaluation after 
application of the bilateral factor would most closely 
approximate a bilateral foot and bilateral hand disability 
that was not manifested by persistent moderate swelling, 
tenderness or redness, under the regulations in effect prior 
to January 12, 1998.  In any event, an increased rating is 
not shown under the old regulations.  

Additionally, Diagnostic Code 8516 contemplates paralysis of 
the ulnar nerve, and Diagnostic Code 8521, paralysis of the 
popliteal nerve.  However, where the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The term incomplete paralysis indicates a 
degree of lost or impaired function that is substantially 
less than for complete paralysis.  38 C.F.R. § 4.125a.  In 
this case, the medical evidence does not show that there is 
any paralysis, either complete or incomplete, so that 
individual ratings greater than 10 percent could be assigned 
under either Diagnostic Codes 8516, 8521, or any diagnostic 
code found in 38 C.F.R. § 4.124a.  We also note that 
Diagnostic Code 8514 does not apply to the veteran's case, as 
it contemplates disabilities of the wrist, hand and elbow, 
something which is not shown in the instant case.  

Significantly, we point out that the extensive VA examination 
in June 1999 showed that the veteran's finger motions and 
strength appeared normal, and there were no motor 
abnormalities in the lower extremities.  There was no atrophy 
in the upper extremities and the lower limbs were muscular 
and thin with no evidence of atrophy and no venous prominence 
or abnormalities.  Lost or impaired function is simply not 
shown to establish a moderate rating.  Thus, at most, 10 
percent evaluations for wholly sensory involvement of each 
extremity could be assigned under Diagnostic Code 8516 for 
the right and left upper extremity, and Diagnostic Code 8521 
for the right and left lower extremity.  

We also determine that although peripheral neuropathy has 
been revealed by special studies, and has been attributed to 
his cold injury residuals, all of the veteran's signs and 
symptoms of cold injury residuals have been considered when 
evaluating the veteran's disabilities under both Diagnostic 
Code 7122 and Diagnostic Codes 8516 and 8521.  We must also 
point out that the evaluation of the same disability under 
different diagnoses is to be avoided.  Thus, the assignment 
of ratings under both Diagnostic Code 7122 and any code under 
38 C.F.R. § 4.124a, including Diagnostic Codes 8516 and 8521, 
would constitute impermissible pyramiding, and increased 
ratings can not be predicated on this basis.  

Under the regulations in effect since January 12, 1998, each 
extremity is to be evaluated separately.  The new regulations 
also do not utilize amputation as a criterion.  As the 
medical evidence establishes that the veteran complains of 
pain and shows numbness and cold sensitivity, plus color 
changes and medically assessed locally impaired sensation, 
the regulations provide that the disabilities most closely 
approximate a 30 percent evaluation for each extremity.  

We note that the new regulations provide that peripheral 
neuropathy is to be evaluated separately.  However, those 
provisions also state that separate ratings are not to be 
assigned if the residual disorder forms the basis for the 
rating under cold injury residuals.  As indicated above, all 
of the veteran's signs and symptomatology were evaluated 
under both the cold injury diagnostic code and the peripheral 
nerve codes.  The highest rating warranted under the 
diagnostic codes which evaluate the peripheral nerves is a 10 
percent rating for a mild, wholly sensory disability with no 
paralysis.  Again, ratings under 38 C.F.R. § 4.124a, that is, 
Diagnostic Codes 8516 and 8521, are not to be combined with 
ratings under Diagnostic Code 7122, because, in this case, 
they evaluate the same disability under different diagnoses.  
38 C.F.R. § 4.14.  Thus, the most favorable evaluation for 
the residuals of the veteran's cold injuries affords him a 30 
percent rating for each extremity under Diagnostic Code 7122, 
under the new version of the regulations.  

As indicated above, if the newer version of the regulations 
is more favorable to the veteran, they will be applied from 
the effective date, in this case, on and after January 12, 
1998.  

However, after a careful review of the record, we find no 
evidence to show that the veteran's service-connected 
disabilities warrant increased evaluations, so that any 
rating for any extremity warrants a rating greater than 20 
percent, or all warrant a combined rating greater than 70 
percent, prior to January 12, 1998; or so that any rating for 
any extremity warrants a rating greater than 30 percent, or 
all warrant a combined rating greater than 80 percent, on and 
after January 12, 1998.  

In conclusion, as the preponderance of the evidence is 
against the veteran's claims, entitlement to increased 
evaluations for cold injury residuals, to include peripheral 
neuropathy of the right upper, left upper, right lower and 
left lower extremities must be denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
conditions.  The record shows symptomatology primarily after 
artificial cold testing, and the Board notes that the veteran 
lives in or near Los Angles, California.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result this condition.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased rating for cold injury residuals, 
to include peripheral neuropathy of the right upper 
extremity, both prior to, and on and after January 12, 1998, 
is denied.

Entitlement to an increased rating for cold injury residuals, 
to include peripheral neuropathy of the left upper extremity, 
both prior to, and on and after January 12, 1998, is denied.

Entitlement to an increased rating for cold injury residuals, 
to include peripheral neuropathy of the right lower 
extremity, both prior to, and on and after January 12, 1998, 
is denied.

Entitlement to an increased rating for cold injury residuals, 
to include peripheral neuropathy of the left lower extremity, 
both prior to, and on and after January 12, 1998, is denied.




		
	LAWRENCE M. SULLIVAN
	Chief Member, Board of Veterans' Appeals



 

